DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 December 2020 has been entered.
THIS ACTION IS NON- FINAL.  
Status of Claims

Claims 1, 3-6, 8, 10-13, 15, 17-19, 21-26 are pending.
Claims 2, 7, 9, 14, 16, 20 are cancelled.
Claims 24-26 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
Claim 1, 3-6, 8, 10-13, 15, 17-19, 21-26 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 3-6, 8, 10-13, 15, 17-19, 21-23 are rejected under 35 U.S.C. 103 as unpatentable.
There is no art rejection for claims 24-26.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding claims 24-26, the limitation “wherein the plurality of objects corresponds to a plurality of users of a service provider, and wherein the prediction outcomes indicate likelihoods of responding to a communication by the plurality of users” is considered new matter, for lack of description in the original specification for it.   The claim(s) is(are) therefore rejected for failing to comply with the written description requirement.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Judicial Exception

Claims 1, 3-6, 8, 10-13, 15, 17-19, 21-26 of the claimed invention is directed to a judicial exception, an abstract idea, without significantly more. 
(Independent Claims)  With regards to claim 1 / 8 / 15, the claim recites a system / non-transitory computer-readable medium / method, which falls into one of the statutory categories.
2A-Prong 1: The claim recites “determining a set of input parameters for using the machine learning component to perform the target success function;  selecting, from the set of attributes associated with each of the plurality of objects, a set of attributes for using the machine learning component to perform the target success function based on the set of input parameters”; “obtaining, from the plurality of objects attribute values corresponding to the subset of attributes”, and “generating input values corresponding to the set of input parameters for using the machine learning component based on the obtained attribute values; generating, for each object in the plurality of objects, a prediction outcome by using the machine learning component to perform the target success function based on the input values”.
 (1) The limitation “determining a set of input parameters for using the machine learning component to perform the target success function;  selecting, from the set of attributes associated with each of the plurality of objects, a set of attributes for using the machine learning component to perform the target success function based on the set of input parameters”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “hardware processor” / “machine readable medium having … machine-readable instructions … to cause a machine to perform operations” language, the claimed in the limitation citied above can be performed by a human analyzer, with possible aid of paper & pen (for recording) and/or calculator (for possible trend pattern evaluation), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  That is, other than reciting “hardware processor” / “machine readable medium having … machine-readable instructions … to cause a machine to perform operations”, nothing in the claim element precludes the step from practically being performed in the mind; Following similar arguments, (2) the limitation “obtaining, from the plurality of objects attribute values corresponding to the subset of attributes”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.   For example, but for the “hardware processor” / “machine readable medium having … machine-readable instructions … to cause a generating input values corresponding to the set of input parameters for using the machine learning component based on the obtained attribute values ; generating, for each object in the plurality of objects, a prediction outcome by using the machine learning component to perform the target success function based on the input values”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.   For example, but for the “hardware processor” / “machine readable medium having … machine-readable instructions … to cause a machine to perform operations” language, “predicting” in the context of this claim could be performed by a human analyzer, with possible aid of paper & pen (for recording) and/or calculator (for possible trend pattern evaluation).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation of the mind but for the recitation of generic computer components, then it falls within the “Mental Process” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, the claim recites additional elements: (a) using a general purpose computing system to execute a program to perform the steps, (b) receiving inputs from user interface, and (c) providing results to user interface.  For (a), the computer components for executing the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of data processing and Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, the claim is directed to an abstract idea. 
2B Analysis: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element (a)  of using a generic computing component for performing the data processing & calculation, the computer components for executing the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of data processing and calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Furthermore, the additional element (b) & (c) are insignificant extra solution activity for data gathering and outputting, see Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics 
(Dependent Claims) Claims 3-6, 25 / 10-13, 26 / 17-19, 21-24 are dependent on claim 1 / 8 / 15, and include all the limitations of claim 1 / 8 / 15. Therefore, claims 3-6, 25 / 10-13, 26 / 17-19, 21-24 recite the same abstract ideas cited in claim 1 / 8 / 15.  
With regards to claim 3 / 10 / 21, 23, the claim further recite the limitation “indicating the at least one attribute corresponding to the set of input parameters”, which as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the “hardware processor” / “machine readable medium having … machine-readable instructions … to cause a machine to perform operations” language,  “selection” in the context of this claim could be performed in human mind.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application.  In particular, the claim recites one additional element – using one computing device to execute a program to perform the steps.  The computer components for executing the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of data processing and calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to 
With regards to claims 4, 25 / 11, 26 / 17, 24, the claim further recite limitations on the object data and attributes, which as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.   For example, but for the “hardware processor” / “machine readable medium having … machine-readable instructions … to cause a machine to perform operations” language,  “determine” in the context claimed in the limitation citied above can be performed by a human analyzer, with possible aid of paper & pen (for recording) and/or calculator (for possible trend pattern evaluation), see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  That is, other than reciting “hardware processor” / “machine readable medium having … machine-readable instructions … to cause a machine to perform operations”, nothing in the claim element precludes the step from practically being performed in the mind

This judicial exception is not integrated into a practical application.  In particular, the claim recites one additional element – using one computing device to execute a program to perform the steps.  The computer components for executing the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of data processing and calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a generic computing component for performing the data processing and calculation amounts to no more than mere instruction to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim is not patent eligible.
With regards to claim 5 / 12 / 18, the claim further recites one additional element “providing, to the user interface, a confidence interval corresponding to the prediction outcomes”, which are insignificant extra solution activities, as they are pre-solution activity for gathering data for use in a claimed process, and post-solution activity to output results, see MPEP 2106.05(g) Insignificant Extra-Solution Activity, also Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, the claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are insignificant extra solution activity for data gathering and outputting, see Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering), hence does not add anything significant to the abstract idea. The claim is not patent eligible.
With regards to claim 6 / 13 / 19, 22, the claim further recites one additional elements “presenting a plurality of target success functions on the user interface”, which are insignificant extra solution activities. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Hence, the claim is directed to an abstract idea. 

As discussed above with respect to integration of the abstract idea into a practical application, the additional element are insignificant extra solution activity, which is well-understood or conventional, as stated in MPEP.2106.05(d) II., “The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. …. iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”, hence does not add anything significant to the abstract idea. The claim is not patent eligible.






Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6-11, 13-17, 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kosche, et al., US-PGPUB NO.2008/0127149A1 [hereafter Kosche] in view of Lin et al., US-PATENT NO. 9,596,207B1 [hereafter Lin], Grzymala-Busse, et al., “Handling Missing Attribute Values”, pp.33-50, Dada Mining and Knowledge Discovery Handbook, 2nd Edition, Springer, 2010 [hereafter Grzymala-Busse] and Levin, et. al., US PATENT NO.6,311,173 B1 [hereafter Levin].

With regards to claim 1, Kosche teaches 
A system comprising: a non-transitory memory; and one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations (Kosche, FIG.28) comprising: …
receiving, from the user interface, a request to perform a target success function, wherein the request comprises a plurality of identifiers that identify a plurality of objects of a first type, wherein each object in the plurality of objects is associated with a set of attributes (Kosche, FIG.24, Item 3010, ‘user specified cost metric, including identifier and cost function’, [0013], ‘defining a custom cost metric (read: success function) that includes a cost metric identifier and a user-specified mathematical cost function … identifying profiling objects … and applying a corresponding cost function against the identified objects’); 
determining a set of input parameters for using the machine learning component to perform the target success function;  selecting, from the set of attributes associated with each of the plurality of objects, a set of attributes for using the machine learning component to perform the target success function based on the set of input parameters (Kosche, [0020] shows examples of mapping a user specified function to certain attributes of identified objects, e.g., , ‘the cost function may be configured to compute an average instruction frequency for one or the instructions in a basic block and to attribute this average instruction frequency to all the other instructions in the basic block’, here ‘average instruction frequency’ is an attribute for the object ‘basic block of instructions’, and [0158], ‘enable the mapping of space S, into cost Scost by aggregating the user-defined space and associated cost function’ ; 
obtaining, from the plurality of objects attribute values corresponding to the subset of  attributes (Kosche, [0013], ‘applying query against an event set …. identifying profiling objects that satisfy the query, and applying a corresponding cost function against the identified objects’, [0015] shows examples of attributes values that could be retrieved for objects in a target event of interests, e.g., ‘Each event in the event set may include a plurality of respective extended address element values corresponding to software constructs, hardware components, data allocations, …, a program counter value, a physical or virtual address of an instruction instance identifier …’) …”

Kosche does not explicitly detail “providing, on a user device, a user interface that enables a machine learning component to be enabled”.
However Lin teaches “providing, on a user device, a user interface that enables a machine learning component to be accessed (Lin, FIG.1, C4L20-22, ‘a user interface module for generating and displaying interfaces for user interaction’, FIG.2B, Item 228 ‘Learning Module’);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kosche and Lin before him or her, to modify the data object analysis method and system of Kosche to include providing user interface for accessing machine learning functions as shown in Lin.   
The motivation for doing so would have been to receive user input (Lin, C4L36). 

The combined teaching described above will be referred as Kosche + Lin hereafter.

Kosche + Lin does not explicitly detail “generating input values corresponding to the set of input parameters for using the machine learning component based on the obtained attribute values”.
However Grzymala-Busse shows “generating input values corresponding to the set of input parameters for using the machine learning component based on the obtained attribute values  (Grzymala-Busse, 3.2 & 3.3 shows techniques for generating missing attribute values for data mining);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kosche + Lin and Grzymala-Busse before him or her, to modify the data object analysis method and system of Kosche + Lin to include generating missing attribute values as shown in Grzymala-Busse.   
The motivation for doing so would have been to support statistical reasoning (Grzymala-Busse, Introcution). 

The combined teaching described above will be referred as Kosche + Lin + Grzymala-Busse hereafter.

Kosche + Lin + Grzymala-Busse does not explicitly detail “generating, for each object in the plurality of objects, a prediction outcome by using the machine learning component to perform the target success function based on the attribute values; and providing, to the user interface, the prediction outcomes”.
However Levin teaches “generating, for each object in the plurality of objects, a prediction outcome by using the machine learning component to perform the target success function based on the input values; and providing, to the user interface, the prediction outcomes (Levin, FIG.1, Item 40, ‘Predict Value for Input Item’, FIG.11, Col 6, Line 18-20, ‘predicting an unknown value of an attribute of interest of a given item from a population of items’,  Col 9, Line 53-54, ‘includes a display, which displays the predicted value’);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kosche + Lin + Grzymala-Busse and Levin before him or her, to modify the data object analysis method and system of Kosche + Lin + Grzymala-Busse to include value prediction and display shown in Levin.   
The motivation for doing so would have been to support pattern recognition & predicting an unknown value (Levin, Abstract). 

With regards to claim 3, Kosche in view of Lin teaches 
“The system of claim 1”
Kosche + Lin does not explicitly detail “wherein the request lacks information indicating the input values provided to the machine learning component”.
 Grzymala-Busse shows “wherein the request lacks information indicating the input values provided to the machine learning component  (Grzymala-Busse, p.34, Table 3.1 shows an example of missing attribute values

    PNG
    media_image1.png
    304
    496
    media_image1.png
    Greyscale

);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kosche + Lin and Grzymala-Busse before him or her, to modify the data object analysis method and system of Kosche + Lin to include situation with missing attribute values as shown in Grzymala-Busse.   
The motivation for doing so would have been to support statistical reasoning (Grzymala-Busse, Introcution). 

With regards to claim 4, Kosche in view of Lin, Grzymala-Busse , and Levin teaches 
The system of claim 1, wherein the at least one attribute includes a first attribute that is a dependent variable used for processing the request by the machine learning component , and a second attribute  that is an independent variable used for processing the request by the machine learning component (Kosche, FIG.1, Col 27, Line 28-32, ‘The values of at least some of input fields x1, …, xn (e.g., dependent variable), are given …., the value of unknown Field to Predict y (e.g., independent variable ) is predicted..’).”

With regards to claim 6, Kosche in view of Lin, Grzymala-Busse , and Levin teaches 
“The system of claim 1, wherein the operations further comprise presenting a plurality of target success functions on the user interface for selection by a user of the user device (Kosche, FIG.1, Item 110, ‘identify target objects to profile for application’, Item 130, ‘profiling data with object identifiers’, and FIG.23M shows presenting information on UI for user selection).”

With regards to claim 7, Kosche in view of Lin, Grzymala-Busse , and Levin teaches 
“The system of claim 1, wherein the at least one attribute is a subset set of attributes (Kosche, FIG.10, Item 1007, ‘extracted common attribute from various attribute indexed profile data’).”

Claims 8, 10-11, 13-15, 17, 19-21 are substantially similar to claims 2-4, 6-7, The arguments as given above for claims 2-4, 6-7 are applied, mutatis mutandis, to claims 8, 10-11, 13-15, 17, 19-21, therefore the rejection of claims 2-4, 6-7  are applied accordingly.

With regards to claim 22, Kosche in view of Lin, Grzymala-Busse , and Levin teaches 
“The method of claim 15, further comprising presenting, on the user interface, different groups of objects for selection by a user of the user device (Kosche, FIG.23M,N).”

The combined teaching described above will be referred as Kosche + Lin + Grzymala-+ Levin hereafter.

Claims 5, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kosche, et al., US-PGPUB NO.2008/0127149A1 [hereafter Kosche] in view of Lin et al., US-PATENT NO. 9,596,207B1 [hereafter Lin], Grzymala-Busse, et al., “Handling Missing Attribute Values”, pp.33-50, Dada Mining and Knowledge Discovery Handbook, 2nd Edition, Springer, 2010 [hereafter Grzymala-Busse], Levin, et. al., US PATENT NO.6,311,173 B1 [hereafter Levin], and Zitzewitz, et al.m US-PATENT NO.10,467,695B1 [hereafter Zitzewitz].


With regards to claim 5, Kosche + Lin + Grzymala-+ Levin teaches 
“The system of claim 1”
“the operations further comprising: providing, to the user interface, a confidence interval corresponding to the predicted outcome”.
However Zitzewitz teaches “the operations further comprising: providing, to the user interface, a confidence interval corresponding to the predicted outcome (Zitzewitz, FIG.24-28, Col 79, Line 9-10, ‘Calculate the Confidence Interval and Confidence Group, and display on Quote screen’);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Kosche + Lin + Grzymala-+ Levin and Zitzewitz before him or her, to modify the data object analysis method and system of Kosche + Lin + Grzymala-+ Levin to include displaying confidence interval as shown in Zitzewitz.   
The motivation for doing so would have been for effective evaluation of fixed income instruments (Zitzewitz, Introduction). 

Claims 12, 18 are substantially similar to claim 5. The arguments as given above for claim 5 are applied, mutatis mutandis, to claims 12, 18, therefore the rejection of claim 5 are applied accordingly.

Response to Argument

Applicant’s arguments filed 31 December 2020 has been fully considered but they are not fully persuasive. 
Regarding 112(a) rejections, Applicant’s amendment / argument overcome the rejection for claims 3, 10 , 21, 23.
Regarding 101 rejection, 
(1) Applicant submits that “amended claim 1 can be closely analogized to claim in Example 39 of the Subject Matter Eligibility Examples, which was published in conjunction with the 2019 PEG” (p.10-11).
Examiner’s reply:  Example 39 of PEG2019 include elements of generating image training data for NN which is not practical for human.  However the invention claimed is directed to making prediction based on machine learning model. As machine learning models are mathematic models that can be processed by human mind using paper & pen and possibly calculator, hence the invention claimed is directed to an abstract idea.  
(2) Applicant further submits that “Similar to the claims in Trading Technologies and Core Wireless, the claims as amended herein are directed to a user interface that imparts a specific functionality to a machine learning system” (p.12). 
Examiner’s reply
Regarding 103 rejection, regarding amended limitations of amended claims 1, 3-6, 8, 10-13, 15, 17-19, 21-23 of the instant case, in view of the amended Claims and upon further consideration, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and/or new prior art as presented in this Office action.   See 103 rejection section for more detailed analysis.

Additional Relevant Art

The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111 (c) to consider these references fully when responding to this action, with particular attention paid to:
Leech, et al. US-PATENT NO.4,754,410 [hereafter Leech] teaches generating missing attribute values.



Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126